Exhibit 10.16
WILLIS GROUP HOLDINGS
2001 SHARE PURCHASE AND OPTION PLAN
(AS AMENDED AND RESTATED ON DECEMBER 30, 2009 BY WILLIS GROUP
HOLDINGS LIMITED AND AS AMENDED AND RESTATED AND
ASSUMED BY WILLIS GROUP HOLDINGS PUBLIC LIMITED COMPANY
ON DECEMBER 31, 2009)
OPTION AGREEMENT
(Time-Based Share Options)
     THIS OPTION AGREEMENT (this “Agreement”), effective as of [insert date], is
made by and between Willis Group Holdings Public Limited Company and any
successor thereto (hereinafter referred to as the “Company”) and the individual
(the “Optionee”) who has duly completed, executed and delivered the Option
Acceptance Form, a copy of which is attached hereto as Schedule A and which is
deemed to be a part hereof (the “Acceptance Form”) and, if applicable, the
Agreement of Restrictive Covenants and Other Obligations, a copy of which is set
out in Schedule C attached hereto and deemed to be a part hereof;
     WHEREAS, the Company wishes to carry out the Plan (as hereinafter defined),
the terms of which are hereby incorporated by reference and made a part of this
Agreement; and
     WHEREAS, the Committee (as hereinafter defined) has determined that it
would be to the advantage and best interest of the Company and its shareholders
to grant the Option (as hereinafter defined) provided for herein to the Optionee
as an incentive for increased efforts during the Optionee’s employment with the
Company or its Subsidiaries, and has advised the Company thereof and instructed
the undersigned officer to prepare said Option.
     NOW, THEREFORE, the parties hereto do hereby agree as follows:
ARTICLE I
DEFINITIONS
     Defined terms in this Agreement shall have the meaning specified in the
Plan or below unless the context clearly indicates to the contrary.
Section 1.1— Act

    “Act” shall mean the Companies Act 1963 of Ireland.

Section 1.2— Board
     “Board” shall mean the board of directors of the Company or any duly
authorized committee thereof.

 



--------------------------------------------------------------------------------



 



Section 1.3 — Cause
     “Cause” shall mean (i) the Optionee’s continued and/or chronic failure to
adequately and/or competently perform his material duties with respect to the
Company or its Subsidiaries after having been provided reasonable notice of such
failure and a period of at least ten days after the Optionee’s receipt of such
notice to cure and/or correct such performance failure, (ii) willful misconduct
by the Optionee in connection with the Optionee’s employment which is injurious
to the Company or its Subsidiaries (willful misconduct shall be understood to
include, but not be limited to, any breach of the duty of loyalty owed by the
Optionee to the Company or its Subsidiaries), (iii) conviction of any criminal
act (other than minor road traffic violations not involving imprisonment),
(iv) any breach of the Optionee’s restrictive covenants and other obligations as
provided in Schedule C to this Agreement (if applicable), in the Optionee’s
employment agreement (if any), or any other non-compete agreement and/or
confidentiality agreement entered into between the Optionee and the Company or
any of its Subsidiaries (other than an insubstantial, inadvertent and
non-recurring breach), or (v) any material violation of any written Company
policy after reasonable notice and an opportunity to cure such violation within
ten (10) days after the Optionee’s receipt of such notice.
Section 1.4 — Committee
     “Committee” shall mean the Compensation Committee of the Board (or if no
such committee is appointed, the Board), or any successor thereto.
Section 1.5 — Exercise Price
     “Exercise Price” shall mean the exercise price of the Option set forth in
Schedule A to this Agreement.
Section 1.6 — Good Reason
     “Good Reason” shall mean (i) a reduction in the Optionee’s base salary or a
material adverse reduction in the Optionee’s benefits other than (a) in the case
of base salary, a reduction that is offset by an increase in the Optionee’s
bonus opportunity upon the attainment of reasonable performance targets
established by the Committee, (b) a general reduction in the compensation or
benefits of, or a shift in the general compensation or benefits schemes
affecting, a broad group of employees of the Company or any of its Subsidiaries,
or (c) in the case of base salary, a reduction which is imposed in accordance
with normal administration and application of a producer compensation plan, if
applicable to the Optionee, (ii) a material adverse reduction in the Optionee’s
principal duties and responsibilities, which continues beyond ten days after
written notice by the Optionee to the Company or the applicable Subsidiary of
such reduction or (iii) a significant transfer of the Optionee away from the
Optionee’s primary service area or primary workplace, other than as permitted by
the Optionee’s existing service contracts; provided, however, that the Optionee
shall have a period of ten days following any of the foregoing occurrences or
the last event in a series of events which culminate in providing the basis for
such notice during which such the Optionee may claim that a basis for a Good
Reason termination by the Optionee has occurred.

2



--------------------------------------------------------------------------------



 



Section 1.7 — Grant Date
     “Grant Date” shall mean [insert date].
Section 1.8 — Option
     “Option” shall mean the option to purchase Ordinary Shares of the Company
granted in accordance with this Agreement and the Plan.
Section 1.9 — Permanent Disability
     The Optionee shall be deemed to have a “Permanent Disability” if the
Optionee meets the requirements of the definition of such term, or of an
equivalent term, as defined in the Company’s or Subsidiary’s long-term
disability plan applicable to the Optionee or, if no such plan is applicable, in
the event the Optionee is unable by reason of physical or mental illness or
other similar disability, to perform the material duties and responsibilities of
his job for a period of 180 consecutive business days out of 270 business days.
Section 1.10 — Plan
     “Plan” shall mean the Willis Group Holdings 2001 Share Purchase and Option
Plan, as amended from time to time.
Section 1.11 — Pronouns
     The masculine pronoun shall include the feminine and neuter, and the
singular the plural, where the context so indicates.
Section 1.12 — Shares or Ordinary Shares
     “Shares” or “Ordinary Shares” means ordinary shares of the Company, which
may be authorised but unissued.
Section 1.13 — Subsidiary
     “Subsidiary” shall mean with respect to the Company, any subsidiary of the
Company within the meaning of Section 155 of the Act. For purposes of granting
Options or any other “stock rights,” within the meaning of Section 409A of the
Code, an entity shall not be considered a Subsidiary if granting any such share
right would result in the stock right becoming subject to Section 409A of the
Code. For purposes of granting U.S. incentive stock options, an entity shall not
be considered a Subsidiary if it does not also meet the requirements of Section
424(f) of the Code.

3



--------------------------------------------------------------------------------



 



Section 1.14 — Willis Group
     “Willis Group” shall mean the Company and its Subsidiaries.
ARTICLE II
GRANT OF OPTIONS
Section 2.1 — Grant of Options
     Subject to the terms and conditions of the Plan and the additional terms
and conditions set forth in this Agreement, including any country-specific
provisions set forth in Schedule B to this Agreement, the Company hereby grants
to the Optionee an Option to purchase all or part of the aggregate number of
Shares, as stated in the Acceptance Form. In circumstances where the Optionee is
required to enter into the Agreement of Restrictive Covenants and Other
Obligations set forth in Schedule C, the Optionee agrees that the grant of an
Option pursuant to this Agreement is sufficient consideration for the Optionee
entering into such agreement.
Section 2.2 — Exercise Price
     Subject to Section 2.4, the Exercise Price of each Share subject to the
Option shall be as stated in the Acceptance Form.
Section 2.3 — Employment Rights
     Subject to the terms of the Agreement of Restrictive Covenants and Other
Obligations where applicable, the rights and obligations of the Optionee under
the terms of his office or employment with the Company or any Subsidiary shall
not be affected by his participation in this Plan or any right which he may have
to participate in it. The Option and the Optionee’s participation in the Plan
will not be interpreted to form an employment agreement with the Company or any
Subsidiary. The Optionee hereby waives any and all rights to compensation or
damages in consequence of the termination of his office or employment for any
reason whatsoever insofar as those rights arise or may arise from his ceasing to
have rights under or be entitled to vest in or exercise any Option as a result
of such termination. If, notwithstanding the foregoing, any such claim is
allowed by a court of competent jurisdiction, then, by participating in the
Plan, the Optionee shall be deemed irrevocably to have agreed not to pursue such
claim and agrees to execute any and all documents necessary to request dismissal
or withdrawal of such claims.
Section 2.4 — Adjustments in Options Pursuant to Merger, Consolidation, etc.
     Subject to Sections 8 and 9 of the Plan, in the event that the outstanding
Shares subject to an Option are, from time to time, changed into or exchanged
for a different number or kind of Shares or other securities, by reason of a
share split, spin-off, shares or extraordinary cash dividend, share combination
or reclassification, recapitalization or merger, Change of Control, or similar
event, the Committee shall, in its absolute discretion, make an appropriate and
equitable

4



--------------------------------------------------------------------------------



 



adjustment in the number and kind of Shares and/or the amount of consideration
as to which or for which, as the case may be. The Committee, in its sole
discretion, may make an appropriate and equitable adjustment to the Shares
underlying such Option, and/or portions thereof then unexercised, shall be
exercisable. Any such adjustment or determination made by the Committee shall be
final and binding upon the Optionee, the Company and all other interested
persons.
ARTICLE III
PERIOD OF EXERCISABILITY
Section 3.1 — Commencement of Vesting and Exercisability
     (a) Subject to the Optionee’s continued employment with the Willis Group
through the applicable vesting date (set forth in the left column, the Shares
shall vest and become exercisable in accordance with Section 3.2 below:

          Date Option Becomes Vested and   Percentage of Shares under Option as
to Exercisable   which Become Exercisable Shares
On or after [insert date]
  [insert]%
On or after [insert date]
  [insert]%
On or after [insert date]
  [insert]%
On or after [insert date]
  [insert]%

     (b) In the event of a termination of the Optionee’s employment as a result
of death or Permanent Disability, the Option shall become fully vested and
exercisable with respect to all Shares underlying such Option.
     (c) In the event of a termination of the Optionee’s employment for any
reason other than Death or Permanent Disability, then (i) the Shares that have
vested and become exercisable and the Option in respect thereof shall remain
exercisable as set forth in Section 3.2 (b) below and (ii) the Option over
Shares that have not yet vested shall immediately terminate and will at no time
become exercisable, except that the Committee may, for termination of employment
for reasons other than Cause, determine in its discretion that the Option over
Shares that have not yet vested and become exercisable, shall become vested and
exercisable.
     (d) In the event of a termination of the Optionee’s employment for any
reason other than set out in (b) and (c) above and subject to Section 3.2, the
Options, to the extent not then vested, lapse and be forfeited on the date of
termination.

5



--------------------------------------------------------------------------------



 



     (e) In the event of a Change of Control, the Option shall not automatically
vest and become exercisable and the Committee shall have the sole discretion to
accelerate the vesting of unvested Options without regard to whether the Options
are assumed or substituted by a successor company.
Section 3.2 — Expiration of Options
     (a) The Option shall immediately lapse upon termination of the Optionee’s
employment, subject to and except as otherwise specified within, the terms and
conditions of Section 3.1, above.
     (b) The Option over Shares that have become vested and exercisable in
accordance with Section 3.1 will cease to be exercisable by the Optionee upon
the first to occur of the following events:
          (i) The eighth anniversary of the Grant Date; or
          (ii) Twelve months after the date of the Optionee’s termination of
employment by reason of death or Permanent Disability; or
          (iii) Ninety days after the date of any termination of the Optionee’s
employment by the Company or its Subsidiary for any reason other than (A) death
or Permanent Disability or (B) where the Committee has exercised its discretion
in accordance with Section 3.1(c) above; or
          (iv) Six calendar months after the date of termination provided the
Committee has exercised its discretion pursuant to Section 3.1(c) above and
termination is other than for Cause; or
          (v) If the Committee so determines pursuant to Section 9 of the Plan
and 3.1(e) of this Agreement, upon the effective date of a Change of Control, so
long as the Optionee has a reasonable opportunity to exercise his Options prior
to such effective date.
     (c) The Optionee agrees to execute and deliver the following agreements or
other documents in connection with the grant of the Option within the period set
forth below:
     (i) the Optionee must execute the Agreement of Restrictive Covenants and
Other Obligations pursuant to Article VII below, if applicable, and deliver it
to the Company within 45 days of the receipt of this Agreement;
     (ii) the Optionee must execute the Option Acceptance Form and deliver it to
the Company within 45 days of the receipt of this Agreement; and
     (iii) the Optionees who are resident in the United Kingdom must execute the
form of joint election as described in terms set forth in Schedule D for the
United

6



--------------------------------------------------------------------------------



 



Kingdom and deliver it to their employing company within 45 days of the receipt
of this Agreement.
     (d) The Committee may, in its sole discretion, cancel the Option, if the
Optionee fails to execute and deliver the agreements and documents within the
period set forth in Section 3.2(c).
ARTICLE IV
EXERCISE OF OPTION
Section 4.1 — Person Eligible to Exercise
     During the lifetime of the Optionee, only he may exercise an Option or any
portion thereof. After the death of the Optionee, any exercisable portion of an
Option may, prior to the time when an Option becomes unexercisable under
Section 3.2, be exercised by any person empowered to do so under the Optionee’s
will or under then-applicable laws of inheritance.
Section 4.2 — Partial Exercise
     Any exercisable portion of an Option or the entire Option, if then wholly
exercisable, may be exercised in whole or in part at any time prior to the time
when the Option or portion thereof becomes unexercisable under Section 3.2;
provided, however, that any partial exercise shall be for whole Shares only.
Section 4.3 — Manner of Exercise
     An Option, or any exercisable portion thereof, may be exercised solely by
delivering to the Secretary or his office or the Company’s agent, if so directed
all of the following prior to the time when the Option or such portion becomes
unexercisable under Section 3.2:
     (a) Notice in writing signed by the Optionee or the other person then
entitled to exercise the Option or portion thereof, stating that the Option or
portion thereof is thereby exercised, such notice complying with all applicable
rules established by the Committee and made available to the Optionee (or such
other person then entitled to exercise the Option);
     (b) Full payment (in cash, by cheque, electronic transfer, by way of a
cashless exercise as approved by the Company, by way of surrender of Shares to
the Company, or by a combination thereof) of the Exercise Price for the Shares
with respect to which such Option or portion thereof is exercised;
     (c) Full payment to the Company or any Subsidiary, by which Optionee is
employed (the “Employer”) of all income tax, payroll tax, payment on account,
and social insurance contributions amounts (“Tax”) which, under federal, state,
local or foreign law, it is required to withhold upon exercise of the Option;
and

7



--------------------------------------------------------------------------------



 



     (d) In a case where any Employer is obliged to (or would suffer a
disadvantage if it were not to) account for any Tax (in any jurisdiction) for
which the Optionee is liable by virtue of the Optionee’s participation in the
Plan and/or any social security contributions recoverable from and legally
applicable to the Optionee (the “Tax-Related Items”), the Optionee has either:
     (i) made full payment to the Employer of an amount equal to the Tax-Related
Items, or
     (ii) entered into arrangements acceptable to the Employer or another
Subsidiary to secure that such a payment is made (whether by withholding from
the Optionee’s wages or other cash compensation paid to the Optionee or from the
proceeds of the sale of Shares acquired at exercise of the Option either through
a voluntary sale or through a mandatory sale arranged by the Company (on the
Optionee’s behalf pursuant to this authorization).
     (e) In the event the Option or any portion thereof shall be exercised
pursuant to Section 4.1 by any person or persons other than the Optionee,
appropriate proof of the right of such person or persons to exercise the Option.
     Without limiting the generality of the foregoing, the Committee may, prior
to exercise, require an opinion of counsel reasonably acceptable to it to the
effect that any subsequent transfer of Shares acquired on exercise of an Option
does not violate the Exchange Act and may issue stop-transfer orders in the U.S.
covering such Shares.
Section 4.4 — Conditions to Issuance of Shares
     The Shares to be delivered upon the exercise of an Option, or any portion
thereof in accordance with Section 3.1 of this Agreement, may be either
previously authorized but unissued Shares or issued Shares. Such Shares shall be
fully paid. The Company shall not be required to issue or deliver any
certificates representing such Shares or their electronic equivalent granted
upon the exercise of an Option or portion thereof prior to fulfillment of all of
the following conditions:
     (a) The obtaining of approval or other clearance from any state, federal,
local or foreign governmental agency which the Committee shall, in its absolute
discretion, determine to be necessary or advisable; and
     (b) The lapse of such reasonable period of time following the exercise of
the Option as the Committee may from time to time establish for reasons of
administrative convenience.
Section 4.5 — Rights as Shareholder
     The Optionee shall not be, nor have any of the rights or privileges of, a
shareholder of the Company in respect of any Shares that may be received upon
the exercise of the Option or any portion thereof unless and until certificates
representing such Shares or their electronic equivalent shall have been issued
by the Company to the Optionee.

8



--------------------------------------------------------------------------------



 



ARTICLE V
ADDITIONAL TERMS AND CONDITIONS OF OPTION
Section 5.1 — Nature of Grant
     In accepting the Option, the Optionee acknowledges, understands and agrees
that:
     (a) the Plan is established voluntarily by the Company, is discretionary in
nature and may be amended, suspended or terminated by the Company at any time;
     (b) the grant of the Option is voluntary and occasional and does not create
any contractual or other right to receive future options, or benefits in lieu of
options, even if options have been granted repeatedly in the past;
     (c) all decisions with respect to future Option grants, if any, will be at
the sole discretion of the Company;
     (d) the Optionee’s participation in the Plan is voluntary;
     (e) the Option and any Shares acquired under the Plan are not intended to
replace any pension rights or compensation under any pension arrangement;
     (f) the Option and any Shares acquired under the Plan are not part of
normal or expected compensation or salary for any purposes, including, but not
limited to, calculating any severance, resignation, termination, redundancy, end
of service payments, dismissal, bonuses, long-service awards, pension or
retirement or welfare benefits or similar payments and in no event should be
considered as compensation for, or relating in any way to past services for, the
Employer, the Company or a Subsidiary;
     (g) the future value of the Shares underlying the Option is unknown and
cannot be predicted with certainty; and
     (h) if the Optionee exercises the Option and acquires Shares, the value of
such Shares may increase or decrease in value, even below the Exercise Price.
Section 5.2 — No Advice Regarding Grant
     The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding the Optionee’s participation in the
Plan, or the issuance of Shares upon exercise of the Option or sale of the
Shares. The Optionee is hereby advised to consult with his own personal tax,
legal and financial advisors regarding his participation in the Plan before
taking any action related to the Plan.

9



--------------------------------------------------------------------------------



 



ARTICLE VI
DATA PRIVACY NOTICE AND CONSENT
Section 6.1 — Data Privacy
     (a) The Optionee hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of the Optionee’s
personal data as described in this Agreement and any other Option grant
materials by and among, as applicable, the Employer, the Company and its
Subsidiaries for the exclusive purpose of implementing, administering and
managing the Optionee’s participation in the Plan.
     (b) The Optionee understands that the Company and the Employer may hold
certain personal information about the Optionee, including, but not limited to,
the Optionee’s name, home address, telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any Shares or directorships held in the Company, details of all Options or any
other entitlement to Shares awarded, canceled, exercised, vested, unvested or
outstanding in the Optionee’s favor, for the exclusive purpose of implementing,
administering and managing the Plan (“Data”).
     (c) The Optionee understands that Data will be transferred to Morgan
Stanley Smith Barney or to any other third party assisting in the
implementation, administration and management of the Plan. The Optionee
understands that the recipients of the Data may be located in the Optionee’s
country or elsewhere, and that the recipients’ country may have different data
privacy laws and protections from the Optionee’s country. The Optionee
understands that he may request a list with the names and addresses of any
potential recipients of the Data by contacting his local human resources
representative. The Optionee authorizes the Company, Morgan Stanley Smith Barney
and any other recipients of Data which may assist the Company (presently or in
the future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
sole purpose of implementing, administering and managing his participation in
the Plan. The Optionee understands that Data will be held only as long as is
necessary to implement, administer and manage the Optionee’s participation in
the Plan. The Optionee understands that he may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing his local human resources
representative. The Optionee understands, however, that refusing or withdrawing
his consent may affect the Optionee’s ability to participate in the Plan. For
more information on the consequences of the Optionee’s refusal to consent or
withdrawal of consent, the Optionee understands that he may contact his local
human resources representative.

10



--------------------------------------------------------------------------------



 



ARTICLE VII
AGREEMENT OF RESTRICTIVE COVENANTS AND OTHER OBLIGATIONS
Section 7.1 — Restrictive Covenants and Other Obligations
     In consideration of the grant of an Option, the Optionee shall enter into
the Agreement of Restrictive Covenants and Other Obligations, a copy of which is
attached hereto as Schedule C. In the event the Optionee does not sign and
return the Agreement of Restrictive Covenants and Other Obligations within
45 days of the receipt of this Agreement, the Committee may, in its sole
discretion, cancel the Option. If no such agreement is required, Schedule C
shall state none or not applicable.
ARTICLE VIII
MISCELLANEOUS
Section 8.1 — Administration
     The Committee shall have the power to interpret the Plan and this Agreement
and to adopt such rules for the administration, interpretation and application
of the Plan as are consistent therewith and to interpret or revoke any such
rules. All actions taken and all interpretations and determinations made by the
Committee shall be final and binding upon the Optionee, the Company and all
other interested persons. No member of the Committee shall be personally liable
for any action, determination or interpretation made in good faith with respect
to the Plan or the Options. In its absolute discretion, the Committee may at any
time and from time to time exercise any and all rights and duties of the
Committee under the Plan and this Agreement.
Section 8.2 — Options Not Transferable
     Neither the Options nor any interest or right therein or part thereof shall
be subject to the debts, contracts or engagements of the Optionee or his
successors in interest or shall be subject to disposition by transfer,
alienation, anticipation, pledge, encumbrance, assignment or any other means
whether such disposition be voluntary or involuntary or by operation of law by
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect; provided, however, that this Section 8.2
shall not prevent transfers made solely for estate planning purposes or under a
will or by the applicable laws of inheritance.
Section 8.3 — Binding Effect
     The provisions of this Agreement shall be binding upon and accrue to the
benefit of the parties hereto and their respective heirs, legal representatives,
successors and assigns.
Section 8.4 — Notices
     Any notice to be given under the terms of this Agreement to the Company
shall be addressed to the Company at the following address:

11



--------------------------------------------------------------------------------



 



Willis Group Holdings Public Limited Company
c/o Willis North America, Inc.
One World Financial Center
New York, NY 10281
Attention: General Counsel
and any notice to be given to the Optionee shall be at the address set forth in
the Option Acceptance Form.
     By a notice given pursuant to this Section 8.4, either party may hereafter
designate a different address for notices to be given to him. Any notice that is
required to be given to the Optionee shall, if the Optionee is then deceased, be
given to the Optionee’s personal representatives if such representatives have
previously informed the Company of their status and address by written notice
under this Section 8.4. Any notice shall have been deemed duly given when sent
by facsimile or enclosed in a properly sealed envelope or wrapper addressed as
aforesaid, deposited (with postage prepaid) in a post office or branch post
office regularly maintained by the United States Postal Service or the United
Kingdom’s Post Office or in the case of a notice given by an Optionee resident
outside the United States of America or the United Kingdom, sent by facsimile or
by a recognized international courier service.
Section 8.5 — Titles
     Titles are provided herein for convenience only and are not to serve as a
basis for interpretation or construction of this Agreement.
Section 8.6 — Applicability of Plan
     The Options shall be subject to all of the terms and provisions of the
Plan, to the extent applicable to the Options. In the event of any conflict
between this Agreement and the Plan, the terms of the Plan shall control.
Section 8.7 — Amendment
     This Agreement may be amended only by a document executed by the parties
hereto, which specifically states that it is amending this Agreement.
Section 8.8 — Governing Law
     This Agreement shall be governed by, and construed in accordance with the
laws of Ireland without regard to its conflicts of law provisions; provided,
however, that the Agreement of Restrictive Covenants and Other Obligations, if
applicable, shall be governed by and construed in accordance with the laws
specified in that agreement.

12



--------------------------------------------------------------------------------



 



Section 8.9 — Jurisdiction
     The courts of the state of New York shall have jurisdiction to hear and
determine any suit, action or proceeding, and to settle any disputes, which may
arise out of or in connection with this Agreement and, for such purposes, the
parties hereto irrevocably submit to the jurisdiction of such courts; provided,
however, where applicable that with respect to the Agreement of Restrictive
Covenants and Other Obligations the courts specified in such agreement shall
have jurisdiction to hear and determine any suit, action or proceeding and to
settle any disputes which may arise out of or in connection with that agreement.
Section 8.10 — Electronic Delivery
     The Company may, in its sole discretion, decide to deliver any documents
related to current or future participation in the Plan by electronic means. The
Optionee hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through an on-line or electronic system
established and maintained by the Company or a third party designated by the
Company.
Section 8.11 — Language
     If the Optionee has received this Agreement, or any other document related
to the Option and/or the Plan translated into a language other than English and
if the translated version is different than the English version, the English
version will control.
Section 8.12 — Severability
     The provisions of this Agreement are severable and if any one or more
provisions are determined to be illegal or otherwise unenforceable, in whole or
in part, the remaining provisions shall nevertheless be binding and enforceable.
Section 8.13 — Schedule B
     The Option shall be subject to any special provisions set forth in
Schedule B for the Optionee’s country of residence, if any. If the Optionee
relocates to one of the countries included in Schedule B during the life of the
Option, the special provisions for such country shall apply to the Optionee, to
the extent the Company determines that the application of such provisions is
necessary or advisable in order to comply with local law or facilitate the
administration of the Plan. Schedule B constitutes part of this Agreement.
Section 8.14 — Imposition of Other Requirements
     The Company reserves the right to impose other requirements on the Option
and the Shares acquired upon exercise of the Option, to the extent the Company
determines it is necessary or advisable in order to comply with local laws or
facilitate the administration of the Plan, and to require the Optionee to sign
any additional agreements or undertakings that may be necessary to accomplish
the foregoing.

13



--------------------------------------------------------------------------------



 



Section 8.15 — Counterparts
     This Agreement may be executed in any number of counterparts (including by
facsimile), each of which shall be deemed to be an original and all of which
together shall constitute one and the same instrument.
     IN WITNESS WHEREOF, the Company and the Optionee have each executed this
Agreement.

            WILLIS GROUP HOLDINGS PUBLIC LIMITED COMPANY
      By:         Name:         Title:      

14



--------------------------------------------------------------------------------



 



         

SCHEDULE A
Share Option Award Agreement- Acceptance Form
WILLIS GROUP HOLDINGS
2001 SHARE PURCHASE AND OPTION PLAN
(AS AMENDED AND RESTATED ON DECEMBER 30, 2009 BY WILLIS GROUP
HOLDINGS LIMITED AND AS AMENDED AND RESTATED AND ASSUMED BY
WILLIS GROUP HOLDINGS PUBLIC LIMITED COMPANY ON DECEMBER 31, 2009)

 
Name
 
Number of Shares Granted Under Option
 
Grant Date
 
Option Price

I accept the grant of the Option under the Willis Group Holdings 2001 Share
Purchase and Option Plan, as amended from time to time and I agree to be bound
by the terms and conditions of the Share Option Award Agreement dated [insert
date] and any country-specific terms set forth in Schedule B, thereto.
Signature:
Address:
Once completed, please return one copy of this form to:
General Counsel
Willis Group Holdings Public Limited Company
c/o Willis North America, Inc.
One World Financial Center
New York, NY 10281
U.S.A.
This form should be returned to the above address within 45 days of receipt.
Your option may be cancelled if your form is not received by that date.

15



--------------------------------------------------------------------------------



 



SCHEDULE B
COUNTRY-SPECIFIC APPENDIX TO OPTION AGREEMENT
WILLIS GROUP HOLDINGS
2001 SHARE PURCHASE AND OPTION PLAN
(AS AMENDED AND RESTATED ON DECEMBER 30, 2009 BY WILLIS GROUP
HOLDINGS LIMITED AND AS AMENDED AND RESTATED AND ASSUMED BY
WILLIS GROUP HOLDINGS PUBLIC LIMITED COMPANY ON DECEMBER 31, 2009)
Terms and Conditions
This Schedule B includes additional terms and conditions that govern the Option
granted to the Optionee under the Willis Group Holdings 2001 Share Purchase and
Option Plan, as amended from time to time (the “Plan”) if the Optionee resides
in one of the countries listed below. This Schedule B forms part of the
Agreement. Capitalized terms used but not defined herein shall have the meanings
ascribed to them in the Agreement or the Plan.
Notifications
This Schedule B also includes information based on the securities, exchange
control and other laws in effect in the Optionee’s country as of July 2010. Such
laws are often complex and change frequently. As a result, the Company strongly
recommends that the Optionee not rely on the information noted herein as the
only source of information relating to the consequences of the Optionee’s
participation in the Plan because the information may be out of date at the time
the Optionee exercises the Option under the Plan.
In addition, the information is general in nature. The Company is not providing
the Optionee with any tax advice with respect to the Option. The information is
provided below may not apply to the Optionee’s particular situation, and the
Company is not in a position to assure the Optionee of any particular result.
Accordingly, the Optionee is strongly advised to seek appropriate professional
advice as to how the tax or other laws in the Optionee’s country apply to the
Optionee’s situation.
If the Optionee is a citizen or resident of a country other than the one the
Optionee is working in or transfers employment after the Grant Date, the
information contained in this Schedule B may not be applicable the Optionee.
ARGENTINA
Notifications
Securities Law Information
Neither the Option nor the issuance of the Shares are publicly offered or listed
on any stock exchange in Argentina. The offer is private and not subject to the
supervision of any Argentine governmental authority.

16



--------------------------------------------------------------------------------



 



Exchange Control Information
Under regulations adopted by the Argentine Monetary and Banking Authority (the
“BCRA”), the Optionee may purchase and remit foreign currency with a value of up
to US$2,000,000 per month out of Argentina for the purpose of acquiring foreign
securities, including Shares, without prior approval from the BCRA, provided the
Optionee executes and submits an affidavit to the BCRA confirming that the
Optionee has not purchased and remitted funds in excess of US$2,000,000 during
the relevant month.
Please note that exchange control regulations in Argentina are subject to
frequent change. The Optionee should consult with his or her personal legal
advisor regarding any exchange control obligations that may arise from
participation in the Plan.
AUSTRALIA
Terms and Conditions
Manner of Exercise
The Optionee may not exercise his or her vested Option unless and until the fair
market value of the Shares underlying the vested Option on the date of exercise
equals or exceeds the Exercise Price for the Options.
Option Term
Notwithstanding anything to the contrary in Section 3.2(b)(ii) of the Agreement,
the Options shall expire on the seventh anniversary of the Grant Date.
Employee Information Supplement
The Optionee understands and agrees that the Option is offered subject to and in
accordance with the terms of the Plan, the Agreement and the Employee
Information Supplement for Optionees in Australia. The Optionee further agrees
to be bound by the terms of the Plan as supplemented by the terms of the Option
set forth in the Agreement and the Employee Information Supplement for
Associates in Australia.
Notifications
Securities Law Information
If the Optionee acquires Shares under the Plan upon exercise of the Option and
subsequently offers the Shares for sale to a person or entity resident in
Australia, such an offer may be subject to disclosure requirements under
Australian law, and the Optionee should obtain legal advice regarding any
applicable disclosure requirements prior to making any such offer.
AUSTRIA
Notifications
Exchange Control Information

17



--------------------------------------------------------------------------------



 



If the Optionee holds Shares acquired upon exercise of the Option outside of
Austria, he or she must submit a report to the Austrian National Bank. An
exemption applies if the value of the Shares as of any given quarter does not
exceed €30,000,000 or as of December 31 does not exceed €5,000,000. If the
former threshold is exceeded, quarterly obligations are imposed, whereas if the
latter threshold is exceeded, annual reports must be given. The annual reporting
date is December 31 and the deadline for filing the annual report is March 31 of
the following year.
When the Optionee sells Shares acquired upon exercise of the Option, there may
be exchange control obligations if the cash received is held outside Austria. If
the transaction volume of all the Optionee’s accounts abroad exceeds €3,000,000,
the movements and balances of all accounts must be reported monthly, as of the
last day of the month, on or before the fifteenth day of the following month.
Consumer Protection Notice
Under certain circumstances, the Optionee may be entitled to revoke his or her
acceptance of the Agreement on the basis of the Austrian Consumer Protection Act
under the following conditions:

  (i)   The revocation must be made within one week of the day the Optionee
signed the Acceptance Form; and     (ii)   The revocation must be in written
form to be valid. It is sufficient if the Optionee returns the Agreement or
Acceptance Form to the Company or the Company’s representative with language
which can be understood as the Optionee’s refusal to conclude or honor the terms
contained in the Agreement. It is sufficient if the revocation is sent within
the period discussed above.

BERMUDA
There are no country-specific provisions.
BRAZIL
Notifications
Compliance with the Law
In accepting the grant of the Option, the Optionee acknowledges his or her
agreement to comply with applicable Brazilian laws and to pay any and all
applicable tax associated with the Option and the sale of the Shares acquired
under the Plan.
Exchange Control Information
If the Optionee holds assets and rights outside Brazil with an aggregate value
exceeding US$100,000, he or she will be required to prepare and submit to the
Central Bank of Brazil an annual declaration of such assets and rights,
including: (i) bank deposits; (ii) loans; (iii) financing transactions;
(iv) leases; (v) direct investments; (vi) portfolio investments, including
Shares acquired under the Plan; (vii) financial derivatives investments; and
(viii) other

18



--------------------------------------------------------------------------------



 



investments, including real estate and other assets. Please note that foreign
individuals holding Brazilian visas are considered Brazilian residents for
purposes of this reporting requirement and must declare at least the assets held
abroad that were acquired subsequent to the date of admittance as a resident of
Brazil. Individuals holding assets and rights outside Brazil valued at less than
US$100,000 are not required to submit a declaration. Please note that the
US$100,000 threshold may be changed annually.
In addition, financial transactions, including the repatriation of funds from
the sale of Shares, may be subject to the Tax on Financial Transactions (the
“IOF”). The IOF is currently set at 0.38%.
CANADA
Terms and Conditions
Manner of Exercise
This provision supplements Section 4.3 of the Agreement:
The Optionee is prohibited from paying the Exercise Price or any Tax-Related
Items with Shares that have been previously owned by the Optionee.
The Following Provisions Apply for Associates Resident in Quebec:
Language Consent
The parties acknowledge that it is their express wish that the Agreement,
including this Schedule B, as well as all documents, notices, and legal
proceedings entered into, given or instituted pursuant hereto or relating
directly or indirectly hereto, be drawn up in English.
Consentement relatif à la langue utilisée
Les parties reconnaissent avoir exigé la rédaction en anglais de cette
convention, ainsi que de tous documents, avis et procédures judiciaires,
exécutés, donnés ou intentés en vertu de, ou liés directement ou indirectement
à, la présente convention.
Data Privacy
This provision supplements Section 6 of the Agreement:
The Optionee hereby authorizes the Company and the Company’s representatives to
discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the Plan.
The Optionee further authorizes the Company, its Subsidiaries and any stock plan
service provider that may be selected by the Company to assist with the Plan to
disclose and discuss the Plan with their respective advisors. The Optionee
further authorizes the Company and its Subsidiaries to record such information
and to keep such information in the Optionee’s employee file.
CAYMAN ISLANDS

19



--------------------------------------------------------------------------------



 



There are no country-specific provisions.
CHILE
Notifications
Securities Law Information
Neither the Company nor Shares purchased under the Plan are registered with the
Chilean Registry of Securities or under the control of the Chilean
Superintendence of Securities.
Exchange Control and Tax Reporting Information
The Optionee must comply with the exchange control and tax reporting
requirements in Chile when remitting funds out of Chile for the purchase of
Shares upon exercise of the Option or sending funds into the country in
connection with the sale of Shares pursuant to the Plan, and register any
investments with the Chilean Internal Revenue Service (the “CIRS”).
The Optionee is not required to repatriate funds obtained from the sale of
Shares or the receipt of any dividends. However, if the Optionee decides to
repatriate such funds, he or she must do so through the Formal Exchange Market
(i.e., a commercial bank or registered foreign exchange office) if the funds
exceed US$10,000. In such case, the Optionee must report the payment to a
commercial bank or registered foreign exchange office receiving the funds. The
commercial bank or registered foreign exchange office will then submit an
affidavit to the Central Bank within a day of receipt of the foreign currency.
If the Optionee aggregates investments held outside of Chile exceed US$5,000,000
(including the investments made under the Plan), he or she must report the
investments to the Central Bank. Annex 3.1 of Chapter XII of the Foreign
Exchange Regulations must be used to file this report.
COLOMBIA
Notifications
Exchange Control Information
Investments in assets located abroad (including Shares) are subject to
registration with the Central Bank (Banco de la Repuÿblica) if the Optionee’s
aggregate investments held abroad (as of December 31 of the applicable calendar
year) equal or exceed US$500,000. If funds are remitted from Colombia through an
authorized local financial institution, the authorized financial institution
will automatically register the investment. However, if the Optionee does not
remit funds through an authorized financial institution when the Optionee
exercises the Option and acquire and hold shares abroad (i.e., because the
Optionee uses the cashless sell-to-cover method of exercise), then the Optionee
must register the investment (assuming the Optionee accumulated financial
investments held abroad and at year-end such investments equal or exceed the
equivalent of US$500,000). If the Optionee uses the cashless sell-all method of
exercise, then no registration is required because no funds are remitted from
Colombia and no shares are held abroad.

20



--------------------------------------------------------------------------------



 



CZECH REPUBLIC
Notifications
Exchange Control Information
Upon request of the Czech National Bank, the Optionee may be required to file a
notification within 15 days of the end of the calendar quarter in which he or
she acquired Shares under the Plan.
DENMARK
Terms and Conditions
Stock Options Act
The Optionee acknowledges that he or she received the below Employer Statement
in Danish which sets forth the terms of his or her Option under the Act on Stock
Options.
Notifications
Exchange Control and Tax Reporting Information
The Optionee may hold Shares acquired under the Plan in a safety-deposit account
(e.g., a brokerage account) with either a Danish bank or with an approved
foreign broker or bank. If the Shares are held with a non-Danish broker or bank,
the Optionee is required to inform the Danish Tax Administration about the
safety-deposit account. For this purpose, the Optionee must file a Declaration V
(Erklaering V) with the Danish Tax Administration. Both the Optionee and the
bank/broker must sign the Declaration V. By signing the Declaration V, the
broker or bank undertakes an obligation, without further request each year, to
forward information to the Danish Tax Administration concerning the shares in
the account. By signing the Declaration V, the Optionee authorizes the Danish
Tax Administration to examine the account. A sample of the Declaration V can be
found at the following website: www.skat.dk/getFile.aspx?Id=47392
In addition, when the Optionee opens a deposit account or a brokerage account
with a U.K. or other foreign bank for the proceeds of the sale of Shares, the
bank or brokerage account, as applicable, will be treated as a deposit account
because cash can be held in the account. Therefore, the Optionee must also file
a Declaration K (Erklaering K) with the Danish Tax Administration. Both the
Optionee and the bank/broker must sign the Declaration K. By signing the
Declaration K, the bank/broker undertakes an obligation, without further request
each year, to forward information to the Danish Tax Administration concerning
the content of the deposit account. By signing the Declaration K, the Optionee
authorizes the Danish Tax Administration to examine the account. A sample of
Declaration K can be found at the following website:
www.skat.dk/getFile.aspx?Id=42409&newwindow=true.

21



--------------------------------------------------------------------------------



 



SPECIAL NOTICE FOR PARTICIPANTS IN DENMARK
EMPLOYER STATEMENT
Pursuant to Section 3(1) of the Act on Stock Options in employment relations
(the “Act”), you are entitled to receive the following information regarding the
Willis Group Holdings Public Limited Company (the “Company”) offering of share
options (“Options”) and restricted share units (“RSUs”) in a separate written
statement.
This statement contains information mentioned in the Stock Option Act.
Additional terms and conditions of the Options and RSUs are described in the
Option and RSU materials, which have been made available to you. In the event of
a conflict between a provision contained in this Employer Statement and
provisions contained in the Option and RSU materials, this Employer Statement
shall prevail. Capitalized terms used but not defined herein, shall have the
same meaning as terms defined in the applicable Plan or the Option and/or RSU
grant materials.
1. Grant of Options and RSUs
You have been granted Options or RSUs at the discretion of the Company’s Board
of Directors.
2. Terms or conditions for grant of a right to future purchase/award of Ordinary
Shares
The Options and RSUs are offered at the discretion of the Company’s Board of
Directors.
3. Exercise/Vesting Date or Period
Generally, the restrictions on your Options and RSUs will lapse and the Options
and RSUs will vest over a period of time and/or on achievement of certain
performance criteria, provided that you remain employed by the Company or a
subsidiary, unless otherwise affected by the Act. The exact vesting conditions
applicable to your award will be set forth in your Option and RSU materials.
Your Options are generally exercisable upon vesting and before the Options
terminate or expire, except as otherwise provided in the Option materials.
4. Option Price
For Options, the Option Price per Share is a price corresponding to the market
value of the Ordinary Shares at the time of grant. For RSUs, provided the
nominal value per share has been paid to the Company at the time of vesting, no
amount is payable by you upon vesting of your RSUs and the issuance of Ordinary
Shares to you in accordance with the vesting terms provided in your RSU
materials.
5. Your Rights upon Termination of Employment
Pursuant to the Act, the treatment of your Option and RSU rights upon
termination of employment will be determined under Sections 4 and 5 of the Act
unless the terms contained in the Option and RSU materials are more favorable to
you than Sections 4 and 5 of the Act. If the terms contained in the Option and
RSU materials are more favorable to you, then such terms will govern the
treatment of your Option and RSU rights upon termination of employment.
6. Financial Aspects of Options and RSUs

22



--------------------------------------------------------------------------------



 



The offering of Options and RSUs has no immediate financial consequences for
you. The value of the Ordinary Shares you acquire upon exercise of Options or
vesting of RSUs are not taken into account when calculating holiday allowances,
pension contributions or other statutory consideration calculated on the basis
of salary.
Ordinary Shares are financial instruments and investing in stock will always
have financial risk. The possibility of profit at the time you sell your
Ordinary Shares will not only be dependent on the Company’s financial
development, but also on the general development of the stock market, among
other things. In addition, in the case of Options, if you exercise your Option
and acquire Ordinary Shares, the Shares could decrease in value even below the
Option Price.

23



--------------------------------------------------------------------------------



 



SÆRLIG MEDDELELSE TIL DELTAGERE I DANMARK
ARBEJDSGIVERERKLÆRING
I henhold til § 3, stk. 1, i lov om brug af køberet eller tegningsret m.v. i
ansættelsesforhold (“Aktieoptionsloven”) er du berettiget til i en særskilt
skriftlig erklæring at modtage følgende oplysninger om Willis Group Holdings
Public Limited Company’s (“Selskabets”) udbud af aktieoptioner (“Optioner”) og
betingede aktier (“restricted stock units” eller “RSU’er”).
Denne erklæring indeholder de i Aktieoptionsloven nævnte oplysninger. Yderligere
vilkår og betingelser for Optionerne og RSU’erne er beskrevet i det Options- og
RSU-materiale, som du har fået udleveret. I tilfælde af uoverensstemmelser
mellem en bestemmelse i denne Arbejdsgivererklæring og bestemmelserne i Options-
og RSU-materialet har denne Arbejdsgivererklæring forrang. Begreber, der står
med stort begyndelsesbogstav i denne Arbejdsgivererklæring, men som ikke er
defineret heri, har samme betydning som de begreber, der er defineret i den
gældende Ordning eller i Options- og/eller RSU-tildelingsmaterialet.
1. Tildeling af Optioner og RSU’er
Du har fået tildelt Optioner og RSU’er efter Selskabets bestyrelses skøn.
2. Vilkår og betingelser for tildeling af retten til senere at købe/få tildelt
Ordinære Aktier
Optionerne og RSU’erne udbydes efter Selskabets bestyrelses frie skøn.
3. Udnyttelses-/modningsdato eller -periode
Efter en vis periode og/eller ved opnåelse af visse performance-kriterier vil
restriktionerne på dine Optioner og RSU’er som udgangspunkt bortfalde, og
Optionerne og RSU’erne vil modnes. En forudsætning er dog, at du vedbliver med
at være ansat i Selskabet eller i et datterselskab, medmindre andet er fastsat i
Aktieoptionsloven. De nærmere modningsbetingelser, som gælder for din tildeling,
vil fremgå af Options- og RSU-materialet. Dine Optioner kan som udgangspunkt
udnyttes, efter at de er modnet, men før de ophører eller udløber, medmindre
andet er fastlagt i Optionsmaterialet.
4. Optionskurs
For så vidt angår Optioner, er Optionskursen pr. aktie en kurs, der svarer til
markedsværdien af aktierne på tildelingstidspunktet. For så vidt angår RSU’er,
forudsat, at den nominelle pålydende værdi pr. aktie er betalt til Selskabet på
modningstidspunktet, skal der ikke betales noget beløb ved modningen af dine
RSU’er og udstedelsen af Ordinære Aktier til dig i overensstemmelse med
modningsbetingelserne i dit RSU-materiale.
5. Din retsstilling i forbindelse med fratræden
I henhold til Aktieoptionsloven vil dine Optioner og RSU’er i tilfælde af din
fratræden blive behandlet i overensstemmelse med Aktieoptionslovens §§ 4 og 5,
medmindre vilkårene i Options- og RSU-materialet er mere favorable for dig end
Aktieoptionslovens §§ 4 og 5. Hvis vilkårene i Options- og RSU-materialet er
mere favorable for dig, vil det være disse vilkår, der er gældende for, hvordan
dine Options- og RSU-rettigheder vil blive behandlet i forbindelse med din
fratræden.
6. Økonomiske aspekter ved Optionerne og RSU’erne

24



--------------------------------------------------------------------------------



 



Udbuddet af Optioner og RSU’er har ingen umiddelbare økonomiske konsekvenser for
dig. Værdien af de Ordinære Aktier, som du erhverver ved udnyttelsen af
Optionerne eller ved modningen af RSU’erne, indgår ikke i beregningen af
feriepenge, pensionsbidrag eller øvrige vederlagsafhængige, lovpligtige ydelser.
Ordinære Aktier er finansielle instrumenter, og investering i aktier vil altid
være forbundet med en økonomisk risiko. Muligheden for en gevinst på det
tidspunkt, hvor du sælger dine Ordinære Aktier, afhænger ikke kun af Selskabets
økonomiske udvikling, men også bl.a. af den generelle udvikling på
aktiemarkedet. For så vidt angår Optioner, kan det desuden tilføjes, at såfremt
du udnytter din Option og køber Ordinære Aktier, kan Aktierne falde til en
værdi, der måske endda ligger under Optionskursen.

25



--------------------------------------------------------------------------------



 



FINLAND
There are no country-specific provisions.
FRANCE
Notifications
Language Consent
By accepting the Option, the Optionee confirms having read and understood the
documents relating to this grant (the Plan, the Agreement and this Schedule B)
which were provided in English language. The Optionee accepts the terms of those
documents accordingly.
En acceptant l’attribution, vous confirmez ainsi avoir lu et compris les
documents relatifs à cette attribution (le Plan, le contrat et cette Annexe B)
qui ont été communiqués en langue anglaise. Vous acceptez les termes en
connaissance de cause.
GERMANY
Notifications
Exchange Control Information
Cross-border payments in excess of €12,500 must be reported monthly to the
German Federal Bank. If the Optionee uses a German bank to effect a cross-border
payment in excess of €12,500 in connection with the exercise of the Option or
the sale of Shares acquired under the Plan, the bank will make the report for
the Optionee.
GIBRALTAR
There are no country-specific provisions.
HONG KONG
Terms and Conditions
Securities Warning:
The grant of the Option and the issuance of Shares upon exercise of the Option
do not constitute a public offer of securities under Hong Kong law and are
available only to employees of the Company or its Subsidiaries. The Agreement,
Plan, the Agreement of Restrictive Covenants and Other Obligations and other
incidental communication materials that the Optionee may receive have not been
prepared in accordance with and are not intended to constitute a “prospectus”
for a public offering of securities under applicable securities laws in Hong
Kong. Furthermore, none of the documents relating to the Plan have been reviewed
by any regulatory authority in Hong Kong. The Option is intended only for the
personal use of each eligible employee of the Employer, the Company and its
Subsidiaries and may not be distributed to any other person. The Optionee is
advised to exercise caution in relation to the offer. If the Optionee is in any
doubt about any of the contents of the Agreement, the Plan or any other
communication materials, the Optionee should obtain independent professional
advice.

26



--------------------------------------------------------------------------------



 



INDIA
Terms and Conditions
Manner of Exercise
This provision supplements Paragraph 4.3 of the Agreement:
Due to legal restrictions in India, the Optionee may not exercise his or her
Option using a cashless sell-to-cover exercise, whereby the Optionee directs a
broker to sell some (but not all) of the Shares subject to the exercised Option
and deliver to the Company the amount of the sale proceeds to pay the Exercise
Price and any Tax-Related Items. However, payment of the Exercise Price may be
made by any of the other methods of payment set forth in the Agreement. The
Company reserves the right to provide the Optionee with this method of payment
depending on the development of local law.
Notifications
Exchange Control Information
The Optionee must repatriate the proceeds from the sale of Shares and any
dividends received in relation to the Shares to India within 90 days after
receipt. The Optionee must maintain the foreign inward remittance certificate
received from the bank where the foreign currency is deposited in the event that
the Reserve Bank of India or the Employer requests proof of repatriation. It is
the Optionee’s responsibility to comply with applicable exchange control laws in
India.
INDONESIA
Terms and Conditions
Manner of Exercise
This provision supplements Paragraph 4.3 of the Agreement:
Due to legal restrictions in Indonesia, the Optionee will be required to
exercise the Option using the cashless sell-all exercise method whereby all
Shares subject to the Option will be sold immediately upon exercise and the
proceeds of sale, less the Exercise Price, any Tax-Related Items and broker’s
fees or commissions, will be remitted to the Optionee in accordance with any
applicable laws and regulations. The Optionee will not be permitted to acquire
and hold Shares upon exercise. The Company reserves the right to provide
additional methods of exercise to the Optionee depending on the development of
local law.
Notifications
Exchange Control Information
For foreign currency transactions, there is a statistical reporting requirement
when the Indonesian Bank is receiving Rupiah or foreign currency. For
transactions of US$10,000 or more, a description of the transaction must be
included in the report filed by the bank executing the transaction, and the
Optionee must complete the Transfer Report Form provided by the bank.

27



--------------------------------------------------------------------------------



 



For transactions of less than US$10,000, the bank through which the transaction
is conducted is only required to submit a report which consists of the type of
account and the type of foreign exchange.
Please note that to stabilize the exchange rate, Bank of Indonesia has been
imposing some additional restrictions on banks converting to U.S. dollars.
Optionees should check with their bank before exercising the Option for any
currency restrictions.
IRELAND
Notifications
Director Reporting Obligation
If the Optionee is a director, shadow director1 or secretary of the Company or
an Irish Subsidiary, the Optionee must notify the Company or the Irish
Subsidiary, as applicable, in writing within five (5) business days of receiving
or disposing of an interest in the Company (e.g., an Option, Shares, etc.), or
within five (5) business days of becoming aware of the event giving rise to the
notification requirement, or within five (5) business days of becoming a
director or secretary if such an interest exists at the time. This notification
requirement also applies with respect to the interests of a spouse or minor
children (whose interests will be attributed to the director, shadow director or
secretary).
ITALY
Terms and Conditions
Manner of Exercise
This provision supplements Section 4.3 of the Agreement:
Due to legal restrictions in Italy, the Optionee will be required to exercise
the Option using the cashless sell-all exercise method whereby all Shares
subject to the Option will be sold immediately upon exercise and the proceeds of
sale, less the Exercise Price, any Tax-Related Items and broker’s fees or
commissions, will be remitted to the Optionee in accordance with any applicable
laws and regulations. The Optionee will not be permitted to acquire and hold
Shares upon exercise. The Company reserves the right to provide additional
methods of exercise to the Optionee depending on the development of local law.
Data Privacy
This provision replaces the Section 6 of the Agreement:
The Optionee understands that the Company and the Employer are the Privacy
Representative of the Company in Italy and may hold certain personal information
about the Optionee, including, but not limited to, the Optionee’s name, home
address and telephone number, date
 

1   A shadow director is an individual who is not on the board of directors of
the Company or an Irish Subsidiary but who has sufficient control so that the
board of directors of the Company or Irish Subsidiary, as applicable, acts in
accordance with the directions and instructions of the individual.

28



--------------------------------------------------------------------------------



 



of birth, social insurance or other identification number, salary, nationality,
job title, any Shares or directorships held in the Company or any Subsidiary,
details of all options or any other entitlement to Shares awarded, canceled,
exercised, vested, unvested or outstanding in the Optionee’s favor, and that the
Company and the Employer will process said data and other data lawfully received
from third parties (“Personal Data”) for the exclusive purpose of managing and
administering the Plan and complying with applicable laws, regulations and
Community legislation. The Optionee also understands that providing the Company
with Personal Data is mandatory for compliance with laws and is necessary for
the performance of the Plan and that the Optionee’s denial to provide Personal
Data would make it impossible for the Company to perform its contractual
obligations and may affect the Optionee’s ability to participate in the Plan.
The Optionee understands that Personal Data will not be publicized, but it may
be accessible by the Employer as the Privacy Representative of the Company and
within the Employer’s organization by its internal and external personnel in
charge of processing, and by Morgan Stanley SmithBarney or any other data
processor appointed by the Company. The updated list of Processors and of the
subjects to which Data are communicated will remain available upon request from
the Employer. Furthermore, Personal Data may be transferred to banks, other
financial institutions or brokers involved in the management and administration
of the Plan. The Optionee understands that Personal Data may also be transferred
to the independent registered public accounting firm engaged by the Company, and
also to the legitimate addressees under applicable laws. The Optionee further
understands that the Company and its Subsidiaries will transfer Personal Data
amongst themselves as necessary for the purpose of implementation,
administration and management of the Optionee’s participation in the Plan, and
that the Company and its Subsidiaries may each further transfer Personal Data to
third parties assisting the Company in the implementation, administration and
management of the Plan, including any requisite transfer of Personal Data to
Morgan Stanley SmithBarney or other third party with whom the Optionee may elect
to deposit any Shares acquired under the Plan or any proceeds from the sale of
such Shares. Such recipients may receive, possess, use, retain and transfer
Personal Data in electronic or other form, for the purposes of implementing,
administering and managing The Optionee’s participation in the Plan. The
Optionee understands that these recipients may be acting as Controllers,
Processors or persons in charge of processing, as the case may be, according to
applicable privacy laws, and that they may be located in or outside the European
Economic Area, such as in the United States or elsewhere, in countries that do
not provide an adequate level of data protection as intended under Italian
privacy law.
Should the Company exercise its discretion in suspending all necessary legal
obligations connected with the management and administration of the Plan, it
will delete Personal Data as soon as it has accomplished all the necessary legal
obligations connected with the management and administration of the Plan.
The Optionee understands that Personal Data processing related to the purposes
specified above shall take place under automated or non-automated conditions,
anonymously when possible, that comply with the purposes for which Personal Data
is collected and with confidentiality and security provisions as set forth by
applicable laws and regulations, with specific reference to Legislative Decree
no. 196/2003.
The processing activity, including communication, the transfer of Personal Data
abroad, including outside of the European Economic Area, as specified herein and
pursuant to

29



--------------------------------------------------------------------------------



 



applicable laws and regulations, does not require the Optionee’s consent thereto
as the processing is necessary to performance of law and contractual obligations
related to implementation, administration and management of the Plan. The
Optionee understands that, pursuant to section 7 of the Legislative Decree no.
196/2003, the Optionee has the right at any moment to, including, but not
limited to, obtain confirmation that Personal Data exists or not, access, verify
its contents, origin and accuracy, delete, update, integrate, correct, blocked
or stop, for legitimate reason, the Personal Data processing. To exercise
privacy rights, the Optionee should contact the Employer. Furthermore, the
Optionee is aware that Personal Data will not be used for direct marketing
purposes. In addition, Personal Data provided can be reviewed and questions or
complaints can be addressed by contacting the Optionee’s human resources
department.
Plan Document Acknowledgement
The Optionee acknowledges that the Optionee has read and specifically and
expressly approves of the following sections of the Agreement: Article II, Grant
of Options; Article III, Period of Exercisability; Article IV, Exercise of
Option; Article V, Additional Terms and Conditions of Option; Article VII,
Agreement of Restrictive Covenants and Other Obligations; Section 8.2, Options
Not Transferable; Section 8.8, Governing Law; Section 8.9, Jurisdiction,
Section 8.10 Electronic Delivery; Section 8.11 Language; Section 8.13,
Schedule B, Section 8.14 Imposition of Other Requirements and the Data Privacy
section of this Schedule B.
Notifications
Exchange Control Information
The Optionee is required to report in his or her annual tax return: (a) any
transfers of cash or Shares to or from Italy exceeding €10,000; (b) any foreign
investments or investments held outside of Italy at the end of the calendar year
exceeding €10,000 if such investments (including vested Options, cash, Shares)
combined with other foreign assets exceeds €10,000; and/or (c) the amount of the
transfers to and from Italy which have had an impact during the calendar year on
the Optionee’s foreign investments or investments held outside of Italy. The
Optionee is exempt from the formalities in (a) if the investments are made
through an authorized broker resident in Italy, as the broker will comply with
the reporting obligation on the Optionee’s behalf.
KOREA
Terms and Conditions
Exchange Control Information
To remit funds out of Korea to exercise the Option by means of a cash exercise
method, the Optionee must obtain a confirmation of the remittance by a foreign
exchange bank in Korea. The Optionee likely will need to present to the bank
processing the transaction supporting documentation evidencing the nature of the
remittance.
If the Optionee receives US$500,000 or more from the sale of Shares, Korean
exchange control laws require the Optionee to repatriate the proceeds to Korea
within 18 months of the sale.

30



--------------------------------------------------------------------------------



 



JAPAN
Notifications
Exchange Control Information
If the Optionee pays more than ¥30,000,000 in a single transaction for the
purchase of Shares when he or she exercises the Option, the Optionee must file a
Payment Report with the Ministry of Finance through the Bank of Japan by the
20th day of the month following the month in which the payment was made. The
precise reporting requirements vary depending on whether the relevant payment is
made through a bank in Japan.
MEXICO
Terms and Conditions
The following sections supplement Sections 2.3 and 5.1 of the Agreement:
Modification
By accepting the Option, the Optionee understands and agrees that any
modification of the Plan or the Agreement or its termination shall not
constitute a change or impairment of the terms and conditions of employment.
Policy Statement
The Option grant the Company is making under the Plan is unilateral and
discretionary and, therefore, the Company reserves the absolute right to amend
it and discontinue it at any time without any liability.
The Company, with offices at 51 Lime Street, London EC3M, 7DQ, England, is
solely responsible for the administration of the Plan, and participation in the
Plan and the grant of the Option does not, in any way, establish an employment
relationship between the Optionee and the Company since the Optionee is
participating in the Plan on a wholly commercial basis and the sole employer is
[insert name of Subsidiary(ies) in Mexico], nor does it establish any rights
between the Optionee and the Employer.
Plan Document Acknowledgment.
By accepting the Option, the Optionee acknowledges that the Optionee has
received copies of the Plan, has reviewed the Plan and the Agreement in their
entirety, and fully understands and accepts all provisions of the Plan and the
Agreement.
In addition, the Optionee further acknowledges that the Optionee has read and
specifically and expressly approves the terms and conditions in Sections 2.3 and
5.1 of the Agreement, in which the following is clearly described and
established: (i) participation in the Plan does not constitute an acquired
right; (ii) the Plan and participation in the Plan is offered by the Company on
a wholly discretionary basis; (iii) participation in the Plan is voluntary; and
(iv) the Company, any Subsidiary and the Employer are not responsible for any
decrease in the value of the Shares acquired upon exercise of the Option.

31



--------------------------------------------------------------------------------



 



Finally, the Optionee hereby declares that he or she does not reserve any action
or right to bring any claim against the Company for any compensation or damages
as a result of the Optionee’s participation in the Plan and therefore grant a
full and broad release to the Employer, the Company and Subsidiaries with
respect to any claim that may arise under the Plan.
Spanish Translation
Condiciones y Duración
Sin derecho a reclamo o compensación: La siguiente sección complementa la
Sección 2.3 y 5.1 de este Acuerdo:
Modificación: Al aceptar las Opción, el Titular del Derecho a la Opción entiende
y acuerda que cualquier modificación del Plan o del Acuerdo o su extinción, no
constituirá un cambio o disminución de los términos y condiciones de empleo.
Declaración de Política: El otorgamiento de la Opción que la Compañía realiza
bajo este Plan es unilateral y discrecional y, por lo tanto, la Compañía se
reserva el derecho absoluto de modificar y discontinuar el Plan en cualquier
momento sin responsabilidad alguna hacia el Titular del Derecho a la Opción.
La Compañía, con oficinas en 51 Lime Street, Londres EC3M, 7DQ, Inglaterra es la
única responsable de la administración del Plan y de la participación en el
mismo, el otorgamamiento de la Opción no establece de forma alguna una relación
de trabajo entre el Titular del Derecho a la Opción y la Compañía, ya que su
participación en el Plan es completamente comercial y el único empleador es [ ],
así como tampoco establece ningún derecho entre el Titular del Derecho a la
Opción y el Empleador.
Reconocimiento del Documento del Plan. Al aceptar la Opción , el Titular del
Derecho a la Opción reconoce que ha recibido copias del Plan, ha revisado los
mismos, al igual que la totalidad del Acuerdo y, que ha entendido y aceptado
completamente todas las disposiciones contenidas en el Plan y en el Acuerdo.
Además, el Titular del Derecho a la Opción reconoce que ha leído, y que aprueba
específica y expresamente los términos y condiciones contenidos en la sección
Naturaleza del Orotgamiento en el cual se encuentra claramente descripto y
establecido lo siguiente: (i) la participación en el Plan no constituye un
derecho adquirido; (ii) el Plan y la participación en los mismos es ofrecida por
la Compañía de forma enteramente discrecional; (iii) la participación en el Plan
es voluntaria; y (iv) la Compañía, y/o cualquier Subsidiaria no son responsables
por cualquier disminución en el valor de las Acciones adquiridas a través del
conferimiento de la Opción.
Finalmente, el Titular del Derecho a la Opción declara que no se reserva ninguna
acción o derecho para interponer una demanda en contra de la Compañía por
compensación, daño o perjuicio alguno como resultado de su participación en el
Plan y, en consecuencia, otorga el más amplio finiquito al Empleador, así como a
la Compañía, sus Subsidiarias con respecto a cualquier demanda que pudiera
originarse en virtud de los Plan.

32



--------------------------------------------------------------------------------



 



NETHERLANDS
Notifications
Securities Law Information
The Optionee should be aware of the Dutch insider-trading rules, which may
impact the sale of Shares acquired upon exercise of the Option. In particular,
the Optionee may be prohibited from effectuating certain transactions if the
Optionee has inside information about the Company.
Under Article 5:56 of the Dutch Financial Supervision Act, anyone who has
“insider information” related to an issuing company is prohibited from
effectuating a transaction in securities in or from the Netherlands. “Inside
information” is defined as knowledge of specific information concerning the
issuing company to which the securities relate or the trade in securities issued
by such company, which has not been made public and which, if published, would
reasonably be expected to affect the share price, regardless of the development
of the price. The insider could be any employee of a Subsidiary in the
Netherlands who has inside information as described herein.
Given the broad scope of the definition of inside information, certain employees
working at a Subsidiary in the Netherlands may have inside information and,
thus, would be prohibited from effectuating a transaction in securities in the
Netherlands at a time when the Optionee has such inside information.
If the Optionee is uncertain whether the insider-trading rules apply to him or
her, the Optionee should consult his or her personal legal advisor.
NEW ZEALAND
Terms and Conditions
Securities Law Information
In compliance with New Zealand Securities Law, the Optionee understands and
acknowledges that the documents listed below are available for his or her review
on the Company’s external and internal sites at the web addresses listed below:
1. The Company’s most recent Annual Report (Form 10-K) — www.willis.com;
2. The Company’s most recent published financial statements — www.willis.com
3. The Plan — [insert link]; and
4. The Plan prospectus — [insert link].
A copy of the above documents will be sent to the Optionee free of charge upon
written request to the Secretary at Willis Limited, 51 Lime Street, London EC3M,
7DQ, England, United Kingdom.
The Optionee should read the materials provided carefully before making a
decision whether to participate in the Plan. In addition, the Optionee should
consult his or her tax advisor for specific information concerning his or her
personal tax situation with regard to Plan participation.

33



--------------------------------------------------------------------------------



 



NORWAY
Notifications
Exchange Control Information
The Optionee is not required to notify the Norges Bank of any accounts he or she
holds abroad or of payments made abroad through an unauthorized currency bank or
a non-bank monetary transfer system unless requested to do so by the Norges
Bank. If payments are made through an authorized currency bank, the bank will
automatically notify the Norges Bank of the transfer of funds on the Optionee’s
behalf. In addition, a notification for statistical purposes may be required by
Statistics Norway on a case-by-case basis.
PERU
Notifications
Securities Law Information
The Option is considered a private offering in Peru; therefore, it is not
subject to registration.
POLAND
Notifications
Exchange Control Information
Polish residents holding foreign securities (including Shares) and maintaining
accounts abroad must report information on transactions and balances of the
securities and cash deposited in such accounts to the National Bank of Poland if
the value of such transactions or balances exceeds €15,000. If required, the
reports are due on a quarterly basis by the 20th day following the end of each
quarter. The reports are filed on special forms available on the website of the
National Bank of Poland.
PORTUGAL
Terms and Conditions
Language Consent
This provsion supplements Section 8.11 of the Agreement.
The Optionee hereby expressly declares that he or she has full knowledge of the
English language and has read, understood and fully accepted and agreed with the
terms and conditions established in the Plan and Agreement.
Conhecimento da Lingua
O Contratado, pelo presente instrumento, declara expressamente que tem pleno
conhecimento da língua inglesa e que leu, compreendeu e livremente aceitou e
concordou com os termos e condições estabelecidas no Plano e no Acordo de
Atribuição (Agreement em inglês).

34



--------------------------------------------------------------------------------



 



Notifications
Exchange Control Information
The transfer of funds abroad to exercise the Option generally requires a report
to the Portuguese Central Bank for statistical purposes. If a commercial bank in
Portugal is involved in the transfer, it will file the report. In addition, if
the Optionee acquires Shares upon exercise and does not hold the Shares with a
Portuguese financial intermediary, he or she must file a report with the
Portuguese Central Bank. If the Shares are held by a Portuguese financial
intermediary, it will file the report for the Optionee.
SINGAPORE
Notifications
Securities Law Information
The Options are being granted to the Optionee pursuant to the “Qualifying
Person” exemption under section 273(1)(f) of the Singapore Securities and
Futures Act (Chapter 289, 2006 Ed.) (“SFA”). The Plan has not been lodged or
registered as a prospectus with the Monetary Authority of Singapore. The
Optionee should note that such Option grant is subject to section 257 of the SFA
and the Optionee will not be able to make any subsequent sale in Singapore, or
any offer of such subsequent sale of the Shares underlying the Option unless
such sale or offer in Singapore is made pursuant to the exemptions under
Part XIII Division (1) Subdivision (4) (other than section 280) of the SFA
(Chapter 289, 2006 Ed.).
Director Notification Obligation
If the Optionee is a director, associate director or shadow director of a
Singapore Subsidiary, the Optionee is subject to certain notification
requirements under the Singapore Companies Act. Among these requirements is an
obligation to notify the Singaporean Subsidiary in writing when the Optionee
receives an interest (e.g., Option, Shares) in the Company or any related
companies. Please contact the Company to obtain a copy of the notification form.
In addition, the Optionee must notify the Singapore Subsidiary when the Optionee
sells any Shares (including when the Optionee sells the Shares acquired under
the Plan). These notifications must be made within two days of acquiring or
disposing of any interest in the Company or any related company. In addition, a
notification must be made of the Optionee’s interests in the Company or any
related company within two days of becoming a director.
SOUTH AFRICA
Term and Conditions
Tax Reporting Information
By accepting the Option, the Optionee agrees to notify his or her Employer of
the amount of any gain he or she realizes upon the exercise of the Option. If
the Optionee fails to advise his or her Employer of the gain realized upon
exercise, he or she may be liable for a fine. The Optionee will be responsible
for paying any difference between the actual tax liability and the amount
withheld.

35



--------------------------------------------------------------------------------



 



Notifications
Tax Clearance Certificate for Cash Exercises
If the Optionee exercises the Option using a cash exercise method, he or she
must obtain and provide to the Employer, or any third party designated by the
Employer or the Company, a Tax Clearance Certificate (with respect to Foreign
Investments) bearing the official stamp and signature of the Exchange Control
Department of the South African Revenue Service (“SARS”). The Optionee must
renew this Tax Clearance Certificate every six months, or such other period as
may be required by the SARS. If the Optionee exercises the Option by a cashless
exercise method whereby no funds are remitted out of South Africa, no Tax
Clearance Certificate is required.
Exchange Control Information
The Optionee should consult his or her personal advisor to ensure compliance
with applicable exchange control regulations in South Africa, as such
regulations are subject to frequent change. The Optionee is responsible for
ensuring compliance with all exchange control laws in South Africa.
SPAIN
Terms and Conditions
Nature of Grant
This provision supplements Sections 2.3 and 5.1 of the Agreement:
In accepting the Option, the Optionee acknowledges that he or she consents to
participation in the Plan and has received a copy of the Plan.
The Optionee understands and agrees that, as a condition of the grant of the
Option, except as provided for in Section 3.1 of the Agreement, the termination
of the Optionee’s employment for any reason (including for the reasons listed
below) will automatically result in the loss of the Option that may have been
granted to the Optionee and that have not vested and become exercisable on the
date of termination.
In particular, the Optionee understands and agrees that any unvested Options as
of Optionee’s termination date and any vested Options not exercised within the
period set forth in the Agreement following Optionee’s termination date will be
forfeited without entitlement to the underlying Shares or to any amount as
indemnification in the event of a termination by reason of, including, but not
limited to: resignation, retirement, disciplinary dismissal adjudged to be with
cause, disciplinary dismissal adjudged or recognized to be without cause,
individual or collective layoff on objective grounds, whether adjudged to be
with cause or adjudged or recognized to be without cause, material modification
of the terms of employment under Article 41 of the Workers’ Statute, relocation
under Article 40 of the Workers’ Statute, Article 50 of the Workers’ Statute,
unilateral withdrawal by the Employer, and under Article 10.3 of Royal Decree
1382/1985.
Furthermore, the Optionee understands that the Company has unilaterally,
gratuitously and discretionally decided to grant the Option under the Plan to
individuals who may be employees

36



--------------------------------------------------------------------------------



 



of the Company or a Subsidiary. The decision is a limited decision that is
entered into upon the express assumption and condition that any grant will not
economically or otherwise bind the Company or its Subsidiaries on an ongoing
basis. Consequently, the Optionee understands that the Option is granted on the
assumption and condition that the Option and the Shares issued upon exercise
shall not become a part of any employment or contract (either with the Company,
the Employer or any Subsidiary) and shall not be considered a mandatory benefit,
salary for any purposes (including severance compensation) or any other right
whatsoever. In addition, the Optionee understands that the grant of the Option
would not be made to the Optionee but for the assumptions and conditions
referred to above; thus, the Optionee acknowledges and freely accepts that
should any or all of the assumptions be mistaken or should any of the conditions
not be met for any reason, then any grant to the Optionee of an Option shall be
null and void.
Notifications
Securities Law Information
The Option described in the Agreement and this Schedule B do not qualify under
Spanish regulations as securities. No “offer of securities to the public”, as
defined under Spanish law, has taken place or will take place in the Spanish
territory. The Agreement (including this Schedule B) has not been nor will it be
registered with the Comisión Nacional del Mercado de Valores, and do not
constitute a public offering prospectus.
Exchange Control Information
The Optionee must declare the acquisition of Shares under the Plan, for
statistical purposes, to the Spanish Dirección General de Comercio e Inversiones
(the “DGCI”), the Bureau for Commerce and Investments, which is a department of
the Ministry of Industry, Tourism and Commerce. The Optionee must declare the
ownership of any Shares to the DGCI each January while the Shares are owned.
When receiving foreign currency payments derived from the ownership of Shares
(i.e., dividends or sale proceeds), the Optionee must inform the financial
institution receiving the payment of the basis upon which such payment is made.
The Optionee will need to provide the institution with the following
information: (i) the Optionee’s name, address, and tax identification number;
(ii) the name and corporate domicile of the Company; (iii) the amount of the
payment; the currency used; (iv) the country of origin; (v) the reasons for the
payment; and (vi) further information that may be required.
SWEDEN
There are no country-specific provisions.
SWITZERLAND
Notifications
Securities Law Information
The Option is considered a private offering in Switzerland; therefore, it is not
subject to registration.

37



--------------------------------------------------------------------------------



 



TAIWAN
Notifications
Exchange Control Information
The Optionee may acquire and remit foreign currency (including proceeds from the
sale of Shares) into and out of Taiwan up to US$5,000,000 per year. If the
transaction amount is TWD$500,000 or more in a single transaction, the Optionee
must submit a Foreign Exchange Transaction Form and also provide supporting
documentation to the satisfaction of the remitting bank.
UNITED KINGDOM
Terms and Conditions
Tax Withholding Obligations
The following provisions supplement Section 4.3 of the Agreement:
Prior to the relevant taxable or tax withholding event, as applicable, the
Optionee shall pay or make arrangements satisfactory to the Company and/or the
Employer to satisfy all Tax-Related Items. In this regard, the Optionee
authorizes the Company and/or the Employer, or their respective agents, at their
discretion, to satisfy the Tax-Related Items by one or a combination of the
following (1) withholding from the Optionee’s wages or other cash compensation
payable to the Optionee by the Company, the Employer, or any Subsidiary at any
time; or (2) withholding from the proceeds of the sale of Shares acquired at
exercise of the Option either through a voluntary broker-dealer sale or through
a mandatory broker-dealer sale arranged by the Company (on the Optionee’s behalf
pursuant to this authorization); or (3) payment directly from the Optionee by
cheque or cleared funds.
The Optionee agrees that if he or she does not pay or the Employer or the
Company does not withhold from the Optionee the full amount of Tax-Related Items
that the Optionee owes at exercise of the Option, or the release or assignment
of the Option for consideration, or the receipt of any other benefit in
connection with the Option (the “Taxable Event”), within 90 days after the
Taxable Event or such other period specified in section 222(1)(c) of the U.K.
Income Tax (Earnings and Pensions) Act 2003, then the amount that should have
been withheld shall constitute a loan owed by the Optionee to the Employer,
effective 90 days after the Taxable Event. The Optionee agrees that the loan
will bear interest at the official rate of HM Revenue & Customs (“HMRC”) and
will be immediately due and repayable by the Optionee, and the Company and/or
the Employer may recover it at any time thereafter by withholding the funds from
salary, bonus or any other funds due to the Optionee by the Employer, by
withholding in Shares issued upon exercise of the Option or from the cash
proceeds from the sale of Shares or by demanding cash or a check from the
Optionee. The Optionee also authorizes the Company to delay the issuance of any
Shares unless and until the loan is repaid in full.
The Optionee acknowledges that the Company or the Employer may recover any such
additional income tax and NICs at any time thereafter by any of the means
referred to in the Section 4.3(d) of the Agreement, although the Optionee
acknowledges that the Optionee ultimately will be responsible for reporting any
income tax or National Insurance Contributions (“NICs”) due on

38



--------------------------------------------------------------------------------



 



this additional benefit directly to HMRC under the self-assessment regime.
Joint Election
If the Optionee is a U.K. tax resident, the grant of this Option is conditional
upon the Optionee hereby agreeing to accept any liability for any employer
National Insurance contributions (“Employer NICs”) which may be payable by the
Employer in connection with the exercise, assignment, release or cancellation of
any Option. The Employer NICs may be collected by the Company or the Employer
using any of the methods described in Section 4 of the Agreement. Without
prejudice to the foregoing, the Optionee agrees to execute a joint election with
the Company and/or the Employer (“Election”), the form of such Election being
formally approved by HMRC, and any other consent or elections required to
accomplish the transfer of the Employer NICs to the Optionee. The Optionee
further agrees to execute such other joint elections as may be required between
the Optionee and any successor to the Company and/or the Employer. If the
Optionee does not make an Election prior to the exercise of the Option or if
approval to the Election is withdrawn by HMRC and a new Election is not entered
into, without any liability to the Company, the Employer or any Subsidiary, the
Option shall become null and void without any liability to the Company and/or
the Employer and may not be exercised by the Optionee.
UNITED STATES OF AMERICA
Notifications
Tax Information
The Option is not an incentive stock option within the meaning of Section 422 of
the Code.
Exchange Control Information. If the Optionee holds assets (i.e., Options,
Shares) or other financial assets in an account outside of the United States and
the aggregate amount of said assets is US$10,000 or more, the Optionee is
required to submit a report of Foreign Bank and Financial Account (“FBAR”) with
the United States Internal Revenue Service by June 30 of the year following the
year in which the assets in his or her account meet the US$10,000 threshold.

39